       Case 8:17-cv-00361-TDC Document 293 Filed 07/23/19 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND
                                     SOUTHERN DIVISION
____________________________________
                                           )
INTERNATIONAL REFUGEE                      )
ASSISTANCE PROJECT (“IRAP”), et al., )
                                           )
        Plaintiffs,                        )
                                           )
        v.                                 )         No. 8:17-cv-00361-TDC
                                           )
DONALD TRUMP, in his official capacity )
as President of the United States, et al., )
                                           )
        Defendants.                        )
____________________________________)
                                           )
IRANIAN ALLIANCES ACROSS                   )
BORDERS, et al.,                           )
                                           )
        Plaintiffs,                        )
                                           )
        v.                                 )         No. 8:17-cv-02921-TDC
                                           )
DONALD J. TRUMP, in his official           )
capacity as President of the United        )
States, et al.,                            )
                                           )
        Defendants.                        )
____________________________________)
                                           )
EBLAL ZAKZOK, et al.,                      )
                                           )
        Plaintiffs,                        )
                                           )
        v.                                 )         No. 1:17-cv-02969-TDC
                                           )
DONALD TRUMP, in his official capacity )
as President of the United States, et al., )
                                           )
        Defendants.                        )

   DEFENDANTS’ NOTICE OF SUPPLEMENTAL AUTHORITY IN SUPPORT OF
     MOTION FOR 1292(b) CERTIFICATION AND A STAY OF DISCOVERY
         Case 8:17-cv-00361-TDC Document 293 Filed 07/23/19 Page 2 of 3



       In connection with Defendants’ motion for certification of this Court’s May 2, 2019

Memorandum Opinion and Order for interlocutory appeal pursuant to 28 U.S.C. § 1292(b) and for

a stay of discovery, see IRAP ECF No. 289, Defendants respectfully submit this notice of

supplemental authority regarding the D.C. Circuit’s recent Order in In re Trump, No. 19-5196

(D.C. Cir. July 19, 2019) (per curiam) (attached hereto) [hereafter “In re Trump Order”].

       In Plaintiffs’ opposition to Defendants’ motion, Plaintiffs relied repeatedly on Blumenthal

v. Trump, No. 17-cv-1154, 2019 WL 2603864 (D.D.C. June 25, 2019). See Pls.’ Br. (IRAP ECF

No. 290) at 7, 10-11, 12, 13. As the Government noted in its reply brief, however, the United

States recently filed a petition for mandamus before the D.C. Circuit regarding that case,

contending that the district court erred by not granting § 1292(b) certification of its order denying

the Government’s motion to dismiss. See Defs.’ Reply Br. (IRAP ECF No. 291) at 12. In the

attached In re Trump Order, the D.C. Circuit agreed with the Government, concluding that the

district court’s orders in that case “squarely meet the criteria for certification under Section

1292(b).” In re Trump Order, at 1 (citing In re Trump, No. 18-2486, 2019 WL 2997909, at *8 (4th

Cir. July 10, 2019)).

       Specifically, the D.C. Circuit noted that there were potentially dispositive threshold

questions that were “unsettled” and “aris[ing] at the intersection of precedent.” In re Trump Order,

at 1. And because those threshold questions “could be dispositive of this case,” the D.C. Circuit

concluded that “the district court abused its discretion by concluding that an immediate appeal

would not advance the ultimate termination of the litigation just because discovery and summary

judgment briefing could proceed expeditiously.” Id. at 1-2. That was especially so given the

“separation of powers issues present” in the lawsuit. Id. at 2.

       Although the D.C. Circuit ultimately denied the mandamus petition, it did so without




                                                -1-
         Case 8:17-cv-00361-TDC Document 293 Filed 07/23/19 Page 3 of 3



prejudice apparently in order to obviate the need to definitively resolve a threshold question of

appellate jurisdiction. See In re Trump Order, at 2. As relevant here, however, the D.C. Circuit

remanded the matter to the district court “for immediate reconsideration of the motion to certify

and the motion to stay the proceedings,” and the D.C. Circuit retained jurisdiction over “any

subsequent petition for writ of mandamus, should the district court deny certification upon

remand.” Id. Thus, the D.C. Circuit’s Order in In re Trump effectively overrules the district court’s

decision in Blumenthal v. Trump as an abuse of discretion, and reinforces why this Court should

certify its decision in this case for interlocutory appeal.


Dated: July 23, 2019                            Respectfully submitted,

                                                JOSEPH H. HUNT
                                                Assistant Attorney General

                                                ROBERT K. HUR
                                                United States Attorney

                                                JOHN R. TYLER
                                                Assistant Director, Federal Programs Branch

                                                /s/ Daniel Schwei
                                                DANIEL SCHWEI (Bar No. 96100)
                                                Senior Trial Counsel
                                                ANDREW M. BERNIE (DC Bar No. 995376)
                                                Trial Attorney
                                                United States Department of Justice
                                                Civil Division, Federal Programs Branch
                                                1100 L St. NW
                                                Washington DC 20005
                                                Tel: (202) 305-8693
                                                Fax: (202) 616-8460
                                                E-mail: daniel.s.schwei@usdoj.gov




                                                  -2-
